Exhibit 99.1 [THE FIRST OF LONG ISLAND CORPORATION LETTERHEAD] July 14, 2010 For More Information Contact: Mark D. Curtis, Senior Vice President and Treasurer (516) 671-4900, Ext. 556 IMMEDIATE RELEASE The First of Long Island Corporation Prices Common Stock Offering Glen Head, New York, July 14, 2010 (GLOBE NEWSWIRE) - The First of Long Island Corporation, (the “Company” or “FLIC”) (NASDAQ “FLIC”) today announced the pricing of an underwritten public offering of 1,250,000 shares of common stock at a price of $24.00 per share.After the underwriting discount and estimated offering expenses payable by the Company, FLIC expects to receive net proceeds of approximately $28.0 million.FLIC has also granted the underwriter a 30-day option to purchase up to an additional 187,500 shares of common stock on the same terms and conditions to cover over-allotments, if any. The offering is expected to close on July 20, 2010, subject to customary closing conditions. Keefe, Bruyette & Woods, Inc. is acting as the sole Managing Underwriter of the public offering. The Company intends to use the proceeds from the offering for general corporate purposes.These general corporate purposes could include contributing capital to its wholly owned bank subsidiary, the First National Bank of Long Island (the “Bank”), to maintain or increase regulatory capital levels or support growth in the Bank’s lending and deposit gathering activities, the expansion of the Bank’s branch system, and possibly acquiring other financial institutions or branches, or businesses engaged in activities that the Company believes could complement its banking business.The Company has no specific acquisition targets at the current time. This press release is for information purposes only and shall not constitute an offer to sell or the solicitation of an offer to buy the common stock nor shall there be any offer or sale of these securities in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful. The offering is being made only by means of a prospectus supplement and the accompanying prospectus. Copies of the prospectus supplement and the accompanying prospectus related to the offering may be obtained from Keefe, Bruyette & Woods, Inc. 787 Seventh Avenue – 4th Floor New, York, NY10019 Telephone:800-221-3246. About The First of Long Island Corporation The First of Long Island Corporation is a one-bank holding company that provides financial services through the Bank.The Bank currently operates in Nassau and Suffolk Counties and New York City through nineteen full service offices, twelve commercial banking offices and two select service banking centers. Cautionary Statement Regarding Forward-Looking Statements This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including, without limitation, FLIC’s expected use of proceeds from the sale of common stock and FLIC’s ability to raise capital through the sale of common stock.These statements involve risks and uncertainties that could cause actual results to differ materially from those contemplated by the forward looking statements, including, but not limited to: changes in operations, financial results and economic conditions that limit FLIC’s ability to raise capital and unexpected changes in FLIC’s operations that affect its use of proceeds from the sale of common stock under the registration statement. For a detailed discussion of these and other risk factors, please refer to FLIC’s Annual Report on Form 10-K for the year ended December 31, 2009 and from time to time other filings with the SEC, which are available on the SEC's Internet web site (http://www.sec.gov). Investors are cautioned not to place undue reliance on our forward-looking statements, which speak only as of the date such statements are made.FLIC does not undertake any obligation to publicly update any forward-looking statements to reflect events, circumstances or new information after the date of this press release, or to reflect the occurrence of unanticipated events.
